Citation Nr: 1736388	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for a back condition.

3 Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5. Whether new and material evidence has been received to reopen a claim of service connection for a right hand condition.

6. Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder condition.

7. Whether new and material evidence has been received to reopen a claim of service connection for a right elbow condition.

8. Whether new and material evidence has been received to reopen a claim of service connection for a right arm condition.

9. Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

Although the RO reopened the Veteran's claims of service connection (except for a bilateral eye condition, which was a new claim) by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

In August 2010, the Veteran requested that his claims be expedited due to financial hardship. The Board has found sufficient evidence to grant his motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Prior to the current appeal, the record reflects that the Veteran received Social Security Administration (SSA) disability benefits; in March 2007, the RO determined that the Veteran's SSA records were unavailable. However, review of the claims file reveals that the RO used the incorrect Social Security number to request such records. Additionally, April 2013 VA treatment records reflect that the Veteran was attempting to apply for SSA benefits again. SSA records are constructively of record, see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), and VA must make reasonable efforts to obtain such records, including when a Veteran is attempting to reopen a finally decided claim. 38 C.F.R. § 3.159(c). Consequently, remand is necessary to attempt to obtain all of the Veteran's SSA records. 


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should request directly from the SSA, USING THE VETERAN'S CORRECT SOCIAL SECURITY NUMBER, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing. 

2. The AOJ should obtain copies of VA treatment records for Veteran's disabilities, from April 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.




The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).




